Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 1 of 47   PageID #:
                                   2374



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII



 HITOSHI YOSHIKAWA,                      CIVIL NO. 18-00162 JAO-RT
                   Plaintiff, ORDER GRANTING IN PART AND
                              DENYING IN PART DEFENDANT
      vs.                     TROY K. SEGUIRANT’S MOTION
 CITY AND COUNTY OF HONOLULU; TO DISMISS PLAINTIFF’S
 TROY K. SEGUIRANT; GREG      SECOND AMENDED
 TALBOYS; AGT CONSTRUCTION,   COMPLAINT; GRANTING IN
 LLC; & JAMES A. SCHMIT,      PART AND DENYING IN PART
                              DEFENDANT CITY AND COUNTY
                Defendants.   OF HONOLULU’S MOTION TO
                              DISMISS PLAINTIFF’S SECOND
                              AMENDED COMPLAINT; AND
                              DENYING PLAINTIFF HITOSHI
                              YOSHIKAWA’S MOTION FOR
                              PARTIAL SUMMARY JUDGMENT




  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT
 TROY K. SEGUIRANT’S MOTION TO DISMISS PLAINTIFF’S SECOND
   AMENDED COMPLAINT; GRANTING IN PART AND DENYING IN
  PART DEFENDANT CITY AND COUNTY OF HONOLULU’S MOTION
   TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT; AND
    DENYING PLAINTIFF HITOSHI YOSHIKAWA’S MOTION FOR
                PARTIAL SUMMARY JUDGMENT
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 2 of 47           PageID #:
                                   2375



      This case concerns Plaintiff Hitoshi Yoshikawa’s (“Plaintiff”) attempt to

rebuild his house in Kaneohe, Hawai‘i and the regulatory challenges he faced in

doing so. Plaintiff alleges that the City and County of Honolulu (the “City”) and

one of its building inspectors, Defendant Troy K. Seguirant (“Seguirant”), violated

Plaintiff’s civil rights through their interpretation and enforcement of various

municipal laws, which frustrated Plaintiff’s residential construction project. In his

Second Amended Complaint (“SAC”), ECF No. 79, Plaintiff also asserts various

tort claims against the City, his contractor Defendant AGT Construction, LLC

(“AGT”), AGT’s owner, Defendant Greg Talboys (“Talboys”), and his architect,

Defendant James Schmit (“Schmit”). Seguirant and the City (collectively, the

“City Defendants”) each moved to dismiss the SAC, ECF Nos. 121, 122, and

Plaintiff moved for partial summary judgment on his equitable estoppel claim

against the City, ECF No. 130. For the reasons discussed below, the Court

GRANTS IN PART AND DENIES IN PART the City Defendants’ motions to

dismiss and DENIES AS MOOT Plaintiff’s motion for partial summary judgment.

      //

      //

      //

      //

      //


                                          2
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 3 of 47          PageID #:
                                   2376



                             I.     BACKGROUND

A.    Facts1

      Plaintiff, a Japanese national, resides in the City and County of Honolulu

and owns waterfront real property located in Kaneohe (the “Property”). ECF No.

79 ¶¶ 8–9, 23. At the time Plaintiff purchased the Property in 2014, it contained a

“nonconforming structure” within the shoreline setback. See Hawai‘i Revised

Statutes (“HRS”) § 205A-43; ECF No. 79 ¶ 31. Plaintiff then hired Schmit to

design plans and obtain a building permit so that Plaintiff could repair and renovate

the Property in accordance with rules and regulations pertaining to construction

within the shoreline setback area. ECF No. 79 ¶¶ 23–26.

      1.     The Permit and Inspections

      In November 2014, Schmit submitted a building permit application for an

“Addition and Alteration to existing Single Family Dwelling,” which required

approval from various sources, including the Building and Zoning divisions within

the City’s Department of Planning and Permitting (“DPP”). Id. ¶¶ 37, 39.

Following extensive review and “[i]terative feedback” between Schmit and DPP

officials, Schmit revised the plans and ultimately obtained a building permit from

DPP in October 2015. Id. ¶¶ 42–49. After obtaining the building permit, Plaintiff



1
  The Court’s recitation of facts is based on the allegations in the SAC, which are
taken as true for purposes of the City Defendants’ motions to dismiss.
                                         3
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 4 of 47             PageID #:
                                   2377



began substantial work on the addition and alteration project (the “Project”),

beginning with demolition work in areas outside the shoreline setback in

November 2015. Id. ¶¶ 50–51.

      Seguirant inspected the Project at least nine times between December 2015

and May 4, 2016, which, according to Plaintiff’s contractors, was unusually

frequent as building inspectors might visit comparable projects only two or three

times. Id. ¶¶ 52, 54, 57. Seguirant did not raise any issues or concerns relating to

the scope or execution of the Project to Plaintiff, any of Plaintiff’s contractors and

subcontractors, or Schmit during any of these inspections. Id. ¶ 54. Plaintiff’s

contractors noticed Seguirant “approach and converse cordially with the next door

neighbor” on multiple occasions. Id. ¶ 55. Plaintiff alleges that Seguirant owns

and operates a construction business while working as a building inspector for the

City, which Plaintiff alleges is a conflict of interest given Seguirant’s role as a City

building inspector. Id. ¶¶ 13, 152.a.

      2.     The May 6, 2016 Unappealable Notice of Violation

      On May 6, 2016, Seguirant issued a Notice of Violation and Stop Work

Order on the Project (the “May 2016 NOV”). Id. ¶ 58. The May 2016 NOV

informed Plaintiff that a “new building permit is required for the removal of the

walls of the existing non-conforming structure and the construction of the new

walls within the shoreline setback area” and cited Plaintiff for the “reconstruction


                                           4
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 5 of 47         PageID #:
                                   2378



of the existing nonconforming structure within the shoreline setback area.” Id. ¶

63. The day he issued the May 2016 NOV, Seguirant informed Talboys that “a

Complaint had come in from a woman who had seen the construction Project while

kayaking in Kaneohe Bay” and that Talboys “better watch out, she’s super

knowledgeable.” Id. ¶¶ 59, 61. Plaintiff alleges that Seguirant’s comment about

the kayaker’s complaint was fabricated and intended to distract Plaintiff from

Seguirant’s misconduct that then began to unfold. Id. ¶ 62.

      After receiving the May 2016 NOV, Plaintiff’s representatives, including

Schmit and Talboys, stopped work on the Project, requested an appeal or hearing

regarding the May 2016 NOV, and tried to convince various DPP officials to

rescind the May 2016 NOV in various written communications and in-person

meetings. Id. ¶¶ 64–70. In response to Plaintiff’s request for an appeal, DPP’s

then-Acting Director George Atta informed Plaintiff that his request was

premature, as Notices of Violation are not appealable; only Notices of Order are.

Id. ¶ 71. Plaintiff then continued to exchange information and revised plans with

DPP officials, including its Director and Deputy Director. Id. ¶ 73.

      3.     The Challacombe Letter

      In October 2016, then-Acting DPP Director Art Challacombe issued a

written letter indicating that a revised proposal Schmit had sent him was consistent

with ordinances regarding nonconforming structures in the shoreline setback area


                                         5
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 6 of 47            PageID #:
                                   2379



(the “Challacombe Letter”). Id. ¶ 74. The Challacombe Letter explained that the

revised proposal did not “increase the nonconformity and is less than 50 percent of

the replacement cost of the nonconforming structure,” and so complied with the

City’s ordinances regarding construction work within the shoreline setback area.

Id. The Challacombe Letter further authorized Plaintiff to submit a building permit

based on the revised plans. Id. Following receipt of the Challacombe Letter,

Plaintiff expended substantial resources and time to revise the Project’s plans and

submitted revised plans in December 2016. Id. ¶¶ 76–77.

        4.     The March 14, 2017 Appealable Notice of Order

        On February 2, 2017, while working in Plaintiff’s yard, Plaintiff’s

contractors overheard Seguirant tell the next-door neighbor, “I keep shutting them

down but f--- [expletive] these Haoles[2] don’t listen, that’s why I try keep it

local.” Id. ¶¶ 79–81.




2
    Plaintiff offers the following definition of the word “Haole”:

        The word “Haole” is a term formerly used to connote “foreigner” but
        in practice has evolved into a racial slur and/or derogatory term
        typically used by locals in Hawai‘i, against white people (generally),
        and/or persons who are not locals such as tourists, as well as residents,
        and military personnel who are not originally from Hawai‘i (i.e. non-
        locals).

ECF No. 79 ¶ 120.a n.7.
                                           6
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 7 of 47            PageID #:
                                   2380



      On March 14, 2017, Seguirant issued a Notice of Order (the “March 2017

NOO”) regarding the May 2016 NOV, which Plaintiff alleges contradicted the

Challacombe Letter. Id. ¶ 82. The March 2017 NOO stated that the “existing non-

conforming structure within the shoreline setback area was reconstructed, which is

not in accordance with the approved building permit” and that “a new building

permit is required for removing the walls of the existing non-conforming structure

and constructing new walls within the shoreline setback area.” ECF No. 79-10 at

1. Plaintiff was confused because he believed that the Challacombe Letter voided

the May 2016 NOV. ECF No. 79 ¶ 83.

      5.     The Amended Building Permit

      Despite the issuance of the March 2017 NOO, on March 29, 2017, DPP

issued an amended building permit (the “Amended Building Permit”) for the

Project that was consistent with the Challacombe Letter. Id. ¶ 84. Various DPP

officials further verbally assured Plaintiff’s representatives that the Project could

proceed, so Plaintiff recommenced work on the Project. See id. ¶ 86. Plaintiff

subsequently initiated an appeal of the March 2017 NOO with the City’s Board of

Building Appeals (“BBA”). Id. ¶ 87.

      6.     The April 7, 2017 Unappealable Notice of Violation

      On April 7, 2017, Seguirant issued a further Notice of Violation and Stop

Work Order (the “April 2017 NOV”). Id. ¶ 88. The April 2017 NOV


                                           7
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 8 of 47           PageID #:
                                   2381



“concern[ed] the same alleged issues pertaining to the Project’s scope of work in

the setback,” but in fact covered additional violations as well. Id.; ECF No. 79-12.

The April 2017 NOV stated that the information supplied to obtain the Amended

Building Permit was incorrect in violation of Revised Ordinances of Honolulu

(“ROH”) § 18-5.3(b); that the existing nonconforming structure was removed and

a new structure had been built in its place in violation of ROH § 23-1.6; that the

building permit was issued prior to Plaintiff obtaining a special management area

use permit in violation of ROH § 18-5.3(b); that a new portion of the structure had

been built in the shoreline setback area without a shoreline setback variance in

violation of ROH § 23-1.5; and that a structure was built in the special

management area prior to Plaintiff obtaining a special management area use permit

in violation of ROH § 25-6.1. ECF No. 79-12. Plaintiff stopped work on the

Project again and continued to challenge the May 2016 NOV, the March 2017

NOO, and the April 2017 NOV, but the various City officials “went silent, ceasing

communications with Plaintiff’s representatives as to the status of the Project[.]”

ECF No. 79 ¶¶ 90–92.

      7.     The BBA Hearing and Order

      On November 3, 2017, the BBA held a hearing on Plaintiff’s appeal of the

March 2017 NOO, attended by Seguirant and his supervisor. Id. ¶ 99. The BBA

denied Plaintiff’s appeal in its Findings of Fact, Conclusions of Law, and Decision


                                          8
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 9 of 47            PageID #:
                                   2382



and Order (“the BBA Order”), which was issued sometime in 2018.3 See id. ¶ 101;

ECF No. 121-3.

      Plaintiff alleges that five months after the hearing he still had not received

the BBA Order, but learned through discovery that it was sent to outdated

addresses for Schmit and Plaintiff’s prior counsel. ECF No. 79 ¶¶ 101, 103–06.

Plaintiff does not allege who caused this error. See id. Plaintiff further alleges that

the Stop Work Order contained in the April 2017 NOV is effectively non-

appealable because it was not followed by a Notice of Order. Id. ¶ 102.

      The BBA found that “Seguirant issued the [May 2016] NOV based on his

observations of the Property and determined that the entire structure was

demolished which exceeded the scope of work of the Building Permit,”4 ECF No.

121-3 at 2–3, that Seguirant’s supervisor “confirmed the actual, physical building

was removed,” and that the “new structure included new framing and structural



3
  The signature line on the BBA Order says it was entered on the “19th day of
2018, 2018.” ECF No. 121-3 at 6.
4
  While the BBA Order was not among the numerous exhibits attached to the
SAC, the City attached a copy of it as an exhibit to its motion to dismiss. The
Court may consider it without converting the motion into a motion for summary
judgment. See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001)
(explaining that a court may consider extrinsic documents on a motion to dismiss
without converting the motion to a motion for summary judgment if the
documents’ authenticity is not contested and the plaintiff’s complaint necessarily
relies on them (citation omitted)).

                                           9
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 10 of 47             PageID #:
                                    2383



 columns, new cement pads, and was a new building.” Id. at 3. The BBA

 acknowledged the Challacombe Letter’s approval of the “revised plan,” id., but

 ultimately upheld Seguirant’s March 2017 NOO because Schmit5 “demolished and

 removed the existing structure and did not construct the new building in the

 shoreline setback area according to the approved plans[.]” Id. at 5.

         It is undisputed that Plaintiff did not appeal the BBA Order to the state

 circuit court within the thirty-day appeal period outlined in HRS § 91-14(b).

 B.      Procedural History

         Plaintiff commenced this action on May 3, 2018 and filed the SAC on

 August 29, 2019, asserting the following claims: Count One – Fourteenth

 Amendment violations pursuant to 42 U.S.C. §§ 1981, 1983 (against Seguirant);

 Count Two – Fourteenth Amendment violations pursuant to 42 U.S.C. §§ 1981,

 1983, municipal liability, ratification or approval (against the City); Count Three –

 Fourteenth Amendment violations pursuant to 42 U.S.C. § 1983, municipal

 liability, policy of inaction and/or delay (against the City); Count Four – violations

 of procedural due process pursuant to 42 U.S.C. § 1983, municipal liability

 (against the City); Count Five – negligence, negligent hiring, training, retention,

 and/or supervision (against the City); Count Six – equitable estoppel; Count Seven

 – declaratory and injunctive relief; Count Eight – negligence (against Talboys and


 5
     Schmit was the named petitioner in the BBA appeal. See ECF No. 121-3 at 1.
                                            10
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 11 of 47            PageID #:
                                    2384



 Schmit); and Count Nine – Unfair or Deceptive Acts or Practices – UDAP (against

 Talboys and Schmit). Plaintiff prays for declaratory relief, injunctive relief,

 monetary damages, punitive damages, treble damages, costs of suit, and attorneys’

 fees. ECF No. 79 at 46–48.

       Seguirant and the City each filed motions to dismiss on May 26, 2020. ECF

 Nos. 121, 122. Plaintiff moved for partial summary judgment on Count Six on

 June 15, 2020. ECF No. 130. In accordance with the Court’s October 6, 2020

 Entering Order, ECF No. 158, Plaintiff and the City Defendants each submitted a

 supplemental memorandum on October 9, 2020 regarding the doctrine of

 exhaustion of administrative remedies. ECF Nos. 164, 165. Oral argument was

 presented at a motions hearing on October 16, 2020. ECF No. 166.

                            II.    LEGAL STANDARD

       Federal Rule of Civil Procedure (“FRCP”) 12(b)(6) authorizes dismissal of a

 complaint that fails “to state a claim upon which relief can be granted.” Fed. R.

 Civ. P. 12(b)(6). On a Rule 12(b)(6) motion to dismiss, “the court accepts the facts

 alleged in the complaint as true,” and “[d]ismissal can be based on the lack of a

 cognizable legal theory or the absence of sufficient facts alleged.” UMG

 Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th Cir.

 2013) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

 1988)) (alteration in original). However, conclusory allegations of law,


                                           11
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 12 of 47                PageID #:
                                    2385



 unwarranted deductions of fact, and unreasonable inferences are insufficient to

 defeat a motion to dismiss. See Sprewell v. Golden State Warriors, 266 F.3d 979,

 988 (9th Cir. 2001); Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd.

 of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (citation omitted).

 Furthermore, the court need not accept as true allegations that contradict matters

 properly subject to judicial notice. See Sprewell, 266 F.3d at 988.

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

 556). The tenet that the court must accept as true all the allegations contained in

 the complaint does not apply to legal conclusions. See id. As such, “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

 well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

 is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)) (some alterations

 in original). If dismissal is ordered, the plaintiff should be granted leave to amend


                                             12
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 13 of 47               PageID #:
                                    2386



 unless it is clear that the claims could not be saved by amendment. See Swartz v.

 KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007) (citation omitted).

                                  III.   DISCUSSION

       The SAC is disorganized and unclear. Because several issues are common

 to both of the separate motions to dismiss filed by the City Defendants, the Court

 addresses various claims collectively and in a different order than how they are

 presented in the SAC.

 A.    Plaintiff’s Claims against Seguirant in His Official Capacity

       As a preliminary matter, Plaintiff does not specify in the SAC whether he

 asserts his federal civil rights claim against Seguirant in his individual or official

 capacity. Seguirant correctly contends that any claims against him in his official

 capacity should be dismissed because he was acting as a building inspector within

 the course of his official duties, and the City is therefore the proper party. ECF

 No. 121-1 at 19. “Since official-capacity suits generally represent only another

 way of pleading an action against an entity of which an officer is an agent,” Monell

 v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978), such suits should “be

 treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985)

 (citation omitted). “It is not a suit against the official personally, for the real party

 in interest is the entity.” Id. Accordingly, the claims against Seguirant in his

 official capacity are DISMISSED WITH PREJUDICE. See Park v. City & County


                                            13
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 14 of 47             PageID #:
                                    2387



 of Honolulu, 292 F. Supp. 3d 1080, 1090 (D. Haw. 2018) (dismissing with

 prejudice official capacity claims against the individual officer defendants).

 B.    42 U.S.C. § 1981 (Counts One and Two)

       Plaintiff alleges that Seguirant violated 42 U.S.C. § 1981 in the caption of

 Count One, but it is unclear which of the allegations in Count One relate to that

 statute, if any. Plaintiff expands on this claim in his opposition brief, arguing that

 Seguirant interfered with his contractual relationships with his architect and

 general contractor. ECF No. 146 at 11. Plaintiff likewise alleges that the City

 violated Section 1981 in Count Two, but again fails to identify specific violations

 of Section 1981.

       Section 1981 was “meant, by its broad terms, to proscribe discrimination in

 the making or enforcement of contracts against, or in favor of, any race.” Gratz v.

 Bollinger, 539 U.S. 244, 276 n.23 (2003) (internal quotation marks and citation

 omitted). “‘Race’ is interpreted broadly to mean classes of persons identifiable

 because of their ancestry or ethnic characteristics.” Gathenji v. Autozoners, LLC,

 703 F. Supp. 2d 1017, 1029 (E.D. Cal. 2010) (quoting Saint Francis Coll. v. Al-

 Khazraji, 481 U.S. 604, 612–13 (1987)). The Supreme Court has explained that

 Section 1981 is “intended to protect from discrimination identifiable classes of

 persons who are subjected to intentional discrimination solely because of their

 ancestry or ethnic characteristics.” Saint Francis Coll., 481 U.S. at 613. In order


                                           14
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 15 of 47               PageID #:
                                    2388



 to state a claim under Section 1981, it is essential that the plaintiff “initially

 identify an impaired contractual relationship . . . under which the plaintiff has

 rights.” Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 476 (2006) (internal

 quotation marks, citation, and footnote omitted).

         Because Section 1981 claims typically arise in employment discrimination

 cases, the Court must evaluate such claims using the first three elements of the

 McDonnell Douglas6 test used in Title VII discrimination cases even though the

 claims here do not involve an employment relationship. See Lindsey v. SLT L.A.,

 LLC, 447 F.3d 1138, 1145 (9th Cir. 2006). Accordingly, Plaintiff must plead that

 he (1) is a member of a protected class, (2) attempted to contract for certain

 services, and (3) was denied the right to contract for those services. See id. For

 purposes of a §1981 claim, however, Plaintiff’s protected class must relate to his or

 her “ancestry or ethnic characteristics.” Saint Francis Coll., 481 U.S. at 613.

         For the City to be liable under Section 1981, Plaintiff must also “show that

 the violation of his ‘right to make contracts’ protected by § 1981 was caused by a

 custom or policy within the meaning of Monell[7] and subsequent cases.” Jett v.

 Dallas Indep. Sch. Dist., 491 U.S. 701, 735–36 (1989).


 6
     McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
 7
   Monell held that “a local government may not be sued under § 1983 for an injury
 inflicted solely by its employees or agents.” Monell, 436 U.S. at 694. “Instead, it
                                                                     (continued . . .)
                                             15
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 16 of 47             PageID #:
                                    2389



       The City Defendants do not address the question of whether Plaintiff

 belongs to a protected class in the context of his Section 1981 claims. The Court

 may nonetheless dismiss Plaintiff’s Section 1981 claims sua sponte without notice

 where “it is obvious that the plaintiff ‘cannot possibly win relief.’” Landucci v.

 State Farm Ins. Co., 65 F. Supp. 3d 694, 711 (N.D. Cal. 2014) (citation omitted);

 see also Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988). Such

 is the case here.

       Plaintiff argues that when Seguirant talked about “shutting down . . . these

 Haoles,” Seguirant was referring to “the class of people (all races alike) that were

 not born and raised in Hawaii, which includes Plaintiff Yoshikawa (a Japanese

 national) and Plaintiff’s architect, general contractor and his employees alike who

 were not born and raised in Hawaii.”8 ECF No. 146 at 10. This definition


 (. . . continued)
 is when execution of a government’s policy or custom, whether made by its
 lawmakers or by those whose edicts or acts may fairly be said to represent official
 policy, inflicts the injury that the government as an entity is responsible under §
 1983.” Id. At the motions hearing, Plaintiff’s counsel seemed to misconstrue
 Monell by arguing that Seguirant’s actions violated a City policy or custom, not
 that he was acting in accordance with a City policy or custom.
 8
   Multiple cases in this District explain that the term, “Haole,” refers to a white
 person. See, e.g., Kaulia v. Cnty. of Maui, Dep’t of Pub. Works & Waste Mgmt.,
 504 F. Supp. 2d 969, 975 n.9 (D. Haw. 2007) (“‘Haole’ means ‘foreign’ or
 ‘foreigner’ in Hawaiian. The term is used in modern day vernacular to refer—
 either descriptively or derisively—to Caucasians.”); Chenoweth v. Maui Chem. &
 Paper Prods., Inc., CV. No. 07-00092 DAE–KSC, 2008 WL 4107906, at *7 n.3
                                                                        (continued . . .)
                                           16
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 17 of 47             PageID #:
                                    2390



 precludes Plaintiff from pleading a Section 1981 claim because a class of people

 that consists of anyone not born and raised in Hawai‘i is not a protected class under

 Section 1981 or the McDonnell Douglas framework.

       In addition, as the City Defendants point out, the Section 1981 claims are

 currently defective because Plaintiff did not identify a contractual relationship

 under which he has rights. ECF No. 121-1 at 24; ECF No. 122-1 at 20–21.

 Plaintiff responds that “all one has to do is look to the case caption and see that

 there are significant contractual relationships and alleged breaches at stake here.”

 ECF No. 146 at 11. But while Plaintiff has indeed asserted claims against his

 general contractor and his architect, the existence of those claims does not alleviate

 Plaintiff’s burden of identifying in a Section 1981 claim the contractual

 relationship impaired. Finally, Plaintiff failed to identify the City’s “custom or

 policy” that resulted in the impairment of Plaintiff’s contractual rights.

       Amendment of the Section 1981 claims would not be futile. At the motions

 hearing, Plaintiff’s counsel stated that Plaintiff would rely on a race-based theory


 (. . . continued)
 (D. Haw. Sept. 3, 2008) (“‘Haole’ is a Hawaiian word often used to describe a
 Caucasian person.”). But for the purposes of evaluating Defendants’ Motions to
 Dismiss, the Court uses Plaintiff’s definition. See Davis v. KHNL/KGMB, LLC,
 Civil No. 14-00483 SOM/BMK, 2015 WL 3448737, at *2 (D. Haw. May 28, 2015)
 (explaining that courts evaluate motions to dismiss “‘on the assumption that all the
 allegations in the complaint are true even if doubtful in fact’” (quoting Twombly,
 550 U.S. at 555) (other citation omitted)).

                                           17
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 18 of 47               PageID #:
                                    2391



 of discrimination if his “localism” argument should fail.9 The Court concludes that

 it is at least possible that Plaintiff could assert a Section 1981 claim based on

 possible discrimination on Seguirant’s part against Caucasians (the vernacular

 definition of the word “Haole”) if Seguirant was indeed discriminating against

 Plaintiff’s Caucasian agents to Plaintiff’s detriment. See McDonald v. Santa Fe

 Trail Transp. Co., 427 U.S. 273, 286–87 (1976) (“[Section] 1981 is applicable to

 racial discrimination in private employment against white persons.”); Maynard v.

 City of San Jose, 37 F.3d 1396, 1403 (9th Cir. 1994) (holding that a white plaintiff

 has standing to assert racial discrimination claims under Section 1983 relating to

 discrimination against non-white groups where such discrimination resulted in

 injuries that were personal to the plaintiff and the plaintiff was the “only effective

 plaintiff who can bring [the] suit” (citing cases involving Section 1981 claims)). It

 is further conceivable that Plaintiff could allege facts identifying a contractual

 relationship that was impaired as well a “custom or policy” on the part of the City

 that resulted in the impairment of Plaintiff’s contractual rights. Plaintiff’s Section



 9
   Plaintiff’s counsel further stated discovery would enable Plaintiff to ascertain
 against whom Seguirant was discriminating. Discovery is generally unavailable to
 Plaintiffs seeking additional information to cure inviable claims, and therefore
 discovery will not be allowed on this topic prior to the filing of an amended
 complaint. See Hu Honua Bioenergy, LLC v. Hawaiian Elec. Indus., Inc., Civil
 No. 16-00634 JMS-KJM, 2017 WL 11139576, at *2 (D. Haw. July 6, 2017) (“The
 law is well settled that a plaintiff is not entitled to discovery it might need to state a
 plausible claim for relief.” (citation omitted)).
                                            18
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 19 of 47                PageID #:
                                    2392



 1981 claims (Count One and a portion of Count Two) against Seguirant in his

 individual capacity and the City are therefore DISMISSED WITH LEAVE TO

 AMEND.

 C.    42 U.S.C. § 1983: Procedural Due Process (Counts One and Four)

       In Counts One and Four, Plaintiff alleges that Seguirant and the City are

 each liable under Section 1983 for violating Plaintiff’s procedural due process

 rights under the Fourteenth Amendment. Plaintiff alleges that Seguirant’s various

 “unreasonable, arbitrary and capricious actions” amount to procedural due process

 violations. ECF No. 79 ¶ 121. Plaintiff alleges that the City committed procedural

 due process violations by (1) relying on unwritten rules that contradict the

 published the “50 percent rule” contained in ROH § 23-1.6 (which limits

 renovations of nonconforming structures to fifty percent of the replacement cost of

 the structure), and (2) failing to have DPP follow the April 2017 NOV with a

 Notice of Order, which would give Plaintiff a basis to commence a second BBA

 appeal. Id. ¶¶ 145–48.

       “To obtain relief on a procedural due process claim, the plaintiff must

 establish the existence of ‘(1) a liberty or property interest protected by the

 Constitution; (2) a deprivation of the interest by the government; [and] (3) lack of

 process.’” Shanks v. Dressel, 540 F.3d 1082, 1090 (9th Cir. 2008) (alterations in




                                           19
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 20 of 47             PageID #:
                                    2393



 original) (citation omitted). At its core, procedural due process requires notice and

 an opportunity to be heard. See Mathews v. Eldridge, 424 U.S. 319, 333 (1976).

         Plaintiff argues that the City’s failure to “Notice to Order” the April 2017

 NOV deprived him of a right to be heard. ECF No. 79 ¶ 148. Yet, Plaintiff also

 alleges that the April 2017 NOV “concern[ed] the same alleged issues pertaining to

 the Project’s scope of work in the setback” as outlined in the May 2016 NOV

 and/or March 2017 NOO.10 Id. ¶ 88. Indeed, the April 2017 NOV included

 violations of ROH Chapters 23 (Shoreline Setbacks), 25 (Special Management

 Area), and 18 (Fees and Permits for Building, Electrical, Plumbing and Sidewalk

 Codes) that were raised in the May 2016 NOV and March 2017 NOO. See ECF

 Nos. 79-6, 79-10, 79-12.

         Following the BBA Hearing, the BBA upheld Seguirant’s determination that

 the Project violated portions of ROH Chapter 18 and denied Plaintiff the right to

 proceed with the Project. See ECF No. 121-3 at 5 (“[T]he Petitioner demolished

 and removed the existing structure and did not construct the new building in the

 shoreline setback area according to the approved plans[.]”). Plaintiff’s allegation

 that DPP’s failure to “Notice to Order” the April 2017 NOV “caus[ed] the Project




 10
      The SAC does not identify the applicable Notice. See ECF No. 79 ¶ 88.

                                            20
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 21 of 47              PageID #:
                                    2394



 to be stuck in limbo for over two years,” ECF No. 79 ¶ 148, is simply implausible

 in light of the BBA’s determination that the Project could not proceed.11

       It is also unclear how Plaintiff can assert that the City did not afford him

 process with respect to the deprivation at issue, i.e., the City’s refusal to allow the

 Project to proceed, when his architect—represented by counsel—participated in a

 contested case hearing before the BBA, and the BBA Order was appealable.12

       It is conceivable that Plaintiff may be able to plead facts giving rise to a

 procedural due process violation on the part of Seguirant and/or the City.

 Plaintiff’s procedural due process claims against Seguirant in his individual




 11
    Given that the BBA upheld Seguirant’s determination in the May 2016 NOV
 and the March 2017 NOO that the Project violated portions of ROH Chapter 18,
 Plaintiff fails to demonstrate how he could have been able to proceed with the
 Project even if the April 2017 NOV was followed by a Notice of Order and a
 subsequent determination by the BBA that the Project did not violate the relevant
 provisions of ROH Chapters 23 and 25.
 12
    In his Supplemental Memorandum, Plaintiff argues that the City did “not even
 provid[e] notice by mailing the order to the right people in violation of HRS
 §[ ]91-12.” ECF No. 164 at 4 (footnote omitted). But the SAC does not allege a
 mistake by the City in this regard. The only information in the present record
 about the topic is in the City’s Concise Statement of Facts, which states that the
 BBA Order was mailed to the address on file for both Schmit and his attorney (as a
 courtesy) and that the BBA was not informed that Schmit’s address had changed.
 ECF No. 144 at 10. Plaintiff may be able to plausibly allege in an amended
 complaint that the City’s failure to provide his agents with copies of the BBA
 Order amounted to a procedural due process violation.

                                            21
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 22 of 47               PageID #:
                                    2395



 capacity in Count One and against the City in Count Four are therefore

 DISMISSED WITH LEAVE TO AMEND.

 D.    42 U.S.C. § 1983: Substantive Due Process (Count One)

       In Count One, Plaintiff also alleges that Seguirant violated his substantive

 due process rights by “depriv[ing] Plaintiff of his vested rights under the

 [Amended Building Permit], and the use or enjoyment of his Property for two

 years.” ECF No. 79 ¶ 122.

        “The guarantee of substantive due process provides heightened protection

 against government interference with certain fundamental rights and liberty

 interests.” Krainski v. Nevada ex rel. Bd. of Regents of Nev. Sys. of Higher Educ.,

 616 F.3d 963, 969 (9th Cir. 2010) (internal quotation marks and citation omitted).

 “To state a substantive due process claim, the plaintiff must show as a threshold

 matter that a state actor deprived it of a constitutionally protected life, liberty or

 property interest.” Shanks, 540 F.3d at 1087 (citing Action Apartment Ass’n, Inc.

 v. Santa Monica Rent Control Bd., 509 F.3d 1020, 1026 (9th Cir. 2007)). The

 “‘irreducible minimum’ of a substantive due process claim challenging land use

 action is failure to advance any legitimate governmental purpose.” Id. at 1088

 (quoting N. Pacifica LLC v. City of Pacifica, 526 F.3d 478, 484 (9th Cir. 2008))

 (other citation omitted). “When executive action like a discrete permitting

 decision is at issue, only ‘egregious official conduct can be said to be “arbitrary in


                                            22
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 23 of 47               PageID #:
                                    2396



 the constitutional sense”’: it must amount to an ‘abuse of power’ lacking any

 ‘reasonable justification in the service of a legitimate governmental objective.’”

 Id. (quoting County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998) (other

 citation omitted)).

       Because Plaintiff asserted his substantive due process claim against

 Seguirant and not the City, only Seguirant’s actions (issuing the May 2016 NOV,

 the March 2017 NOO, and the April 2017 NOV) matter here. Even if Plaintiff

 were able to establish the threshold element of a constitutionally protected property

 right, Plaintiff’s substantive due process claim would nonetheless fail as a matter

 of law. Accepting the factual allegations in the SAC as true, it is simply

 implausible that Seguirant’s actions “lack[ed] any ‘reasonable justification in the

 service of a legitimate governmental objective.’” Shanks, 540 F.3d at 1088

 (citation omitted). Plaintiff himself alleges that Talboys and/or Schmit “violated

 applicable code and regulations of [DPP]” and “caused the scope of the Project to

 exceed the scope of the permits.” ECF No. 79 ¶¶ 169–70. At the motions hearing,

 Plaintiff’s counsel explained that the claims against Schmit and Talboys were

 alternative theories of liability in the event that the Court rejected Plaintiff’s

 principal claim that he was entitled to proceed with the Project. But “[a] pleader

 may assert contradictory statements of fact only when legitimately in doubt about

 the facts in question.” Total Coverage, Inc. v. Cendant Settlement Servs. Grp.,


                                            23
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 24 of 47             PageID #:
                                    2397



 Inc., 252 F. App’x 123, 126 (9th Cir. 2007) (internal quotation marks and citation

 omitted). As Plaintiff evidently concedes that it is at least possible that the Project

 violated municipal law, Plaintiff cannot plausibly claim that Seguirant’s actions

 (enforcing the provisions that Schmit and/or Talboys may violated) were wholly

 divorced from a governmental interest.

       Plaintiff’s substantive due process claim against Seguirant is therefore

 DISMISSED WITH PREJUDICE. Dismissal is with prejudice because the facts

 Plaintiff already alleged prevent Plaintiff from alleging plausibly that Seguirant’s

 actions were wholly divorced from a governmental interest.

 E.    42 U.S.C. § 1983: Equal Protection (Counts One and Two)

       Plaintiff’s counsel stated at the motions hearing that Plaintiff intended to

 allege equal protection claims against the City Defendants in Counts I and II.

 Seguirant argues that any alleged equal protection claim fails as a matter of law,

 contending that there cannot be a class-based claim in the absence of a control

 group and that a class-of-one theory cannot apply to government action involving

 discretionary decision making. ECF No. 121-1 at 22–23.

       “The Equal Protection Clause of the Fourteenth Amendment commands that

 no State shall ‘deny to any person within its jurisdiction the equal protection of the

 laws,’ which is essentially a direction that all persons similarly situated should be

 treated alike.” Sampson v. County of Los Angeles ex rel. L.A. Cnty. Dep’t of Child.


                                           24
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 25 of 47             PageID #:
                                    2398



 & Fam. Servs., 974 F.3d 1012, 1022 (9th Cir. 2020) (internal quotation marks

 omitted) (quoting City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439

 (1985)). Equal protection claims may be class-based or based on a class-of-one.

 See, e.g., Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 589 (9th Cir. 2008) (holding

 that a class-based equal protection claim arises when the “law is applied in a

 discriminatory manner or imposes different burdens on different classes of people”

 (internal quotation marks and citation omitted)); Village of Willowbrook v. Olech,

 528 U.S. 562, 564 (2000) (holding that an equal protection claim may be “brought

 by a ‘class of one,’ where the plaintiff alleges that she has been intentionally

 treated differently from others similarly situated and that there is no rational basis

 for the difference in treatment” (citations omitted)).

       While the SAC alludes to an equal protection claim, Count One does not

 appear to assert an express equal protection violation against Seguirant. Indeed,

 Plaintiff only mentions the phrase twice in the SAC, see ECF No. 79 ¶¶ 3, 109,

 both times in paragraphs preceding Counts One and Two, the captions for which

 reference only “Fourteenth Amendment Violations.” Id. at 29, 33. Further, the

 vaguely alleged equal protection claim in the SAC does not make clear whether




                                           25
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 26 of 47             PageID #:
                                    2399



 Plaintiff asserts a class-based equal protection claim, a class-of-one equal

 protection claim, or both.13

       And while Plaintiff alleges that Seguirant acted with “malice or intent to

 discriminate against the Plaintiff based on race, alienage, and/or national origin,”

 ECF No. 79 ¶ 119 (emphasis omitted), and inspected the Property more than

 building inspectors typically inspect comparable projects, id. ¶ 57, Plaintiff does

 not include further factual allegations showing that Seguirant applied the law in a

 discriminatory manner or applied different burdens to different classes of people,

 as a class-based equal protection claim requires. Nor does Plaintiff allege that

 Seguirant intentionally treated him differently from similarly situated individuals

 with no rational basis for the difference in treatment, which a class-of-one claim

 requires.14




 13
    Even Plaintiff’s opposition briefs do not shed light on the matter, as they allude
 to but do not expressly articulate the basis for his equal protection claim. See
 generally ECF Nos. 145, 146.
 14
    Plaintiff’s allegation that Seguirant inspected the Property more than other
 building inspectors inspect comparable projects, ECF No. 79 ¶¶ 54, 57, is
 insufficient because Plaintiff has not pleaded facts showing that Seguirant
 intentionally treated Plaintiff differently than similarly-situated individuals with no
 rational basis for the difference in treatment.

                                           26
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 27 of 47               PageID #:
                                    2400



       It is conceivable that Plaintiff could plead facts giving rise to an equal

 protection claim. The equal protection claims against Seguirant in his individual

 capacity and the City are therefore DISMISSED WITH LEAVE TO AMEND.15

 F.    42 U.S.C. § 1983: Claim for Ratification or Approval (Count Two)

       In Count Two of the SAC, Plaintiff alleges that the City committed various

 Fourteenth Amendment violations under a theory of ratification or approval for

 which it is liable under Section 1983. Specifically, Plaintiff contends that the City

 ratified and approved Seguirant’s wrongful acts through the DPP Director’s

 signing of the April 2017 NOV and the DPP Director’s failure to rescind the Stop

 Work Order Seguirant issued in the April 2017 NOV. ECF No. 79 ¶¶ 128–130.

        “[A] municipality cannot be held liable solely because it employs a

 tortfeasor—or, in other words, a municipality cannot be held liable under § 1983

 on a respondeat superior theory.” Monell, 436 U.S. at 691. A municipality can be

 liable, however, if “an official with final policy-making authority ratified a

 subordinate’s unconstitutional decision or action and the basis for it.” Gillette v.

 Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992) (emphasis added) (citations

 omitted). The policymaker must further “make a deliberate choice from among


 15
   Because the Court dismisses Count One against Seguirant, it need not reach
 Seguirant’s qualified immunity argument. Indeed, it is difficult for the Court to
 address qualified immunity without knowing the precise contours of Plaintiff’s
 constitutional claims against Seguirant.

                                           27
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 28 of 47              PageID #:
                                    2401



 various alternatives to follow a particular course of action.” Id. (citing Oviatt ex

 rel. Waugh v. Pearce, 954 F.2d 1470, 1477 (9th Cir. 1992)).

       The SAC does not indicate which of Seguirant’s acts were allegedly

 unconstitutional and how they were unconstitutional. Even assuming Seguirant

 engaged in unconstitutional conduct, the SAC does not outline the DPP Director’s

 ratification of the action and the basis for it. Indeed, nothing in the SAC suggests

 that the DPP Director was aware of any statements Seguirant made, any biases

 Seguirant harbored, or that Seguirant maintained his own contracting business

 while working as a building inspector for the City.

       It is conceivable that Plaintiff could plead facts showing that Seguirant’s

 supervisor ratified an unconstitutional act on Seguirant’s part as well as the basis

 for such act. Accordingly, Count Two is DISMISSED WITH LEAVE TO

 AMEND.

 G.    42 U.S.C. § 1983: Fourteenth Amendment Violations for Policy of
       Inaction or Delay (Count Three)

       In Count Three of the SAC, Plaintiff alleges that the City is liable for its

 policy of inaction or delay that amounted to a failure to protect Plaintiff’s

 constitutional rights. While the Court acknowledges that Count Three is not

 particularly clear, the City misconstrues Count Three as purely a claim for

 substantive due process violations. Plaintiff’s counsel represented at the motions

 hearing that Count Three also includes procedural due process violations. “[A]
                                           28
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 29 of 47              PageID #:
                                    2402



 local governmental body may be liable if it has a policy of inaction and such

 inaction amounts to a failure to protect constitutional rights.” Oviatt, 954 F.2d at

 1474 (citation omitted). Thus, the City could theoretically be liable if its policy of

 inaction and delay resulted in a substantive or procedural due process violation.

       Under Oviatt, the elements of a municipal liability claim under Section 1983

 arising out of a policy of inaction or delay are: “(1) that [the plaintiff] possessed a

 constitutional right of which he was deprived; (2) that the municipality had a

 policy; (3) that this policy ‘amounts to deliberate indifference’ to the plaintiff’s

 constitutional right; and (4) that the policy is the ‘moving force behind the

 constitutional violation.’” Id. (citation omitted).

       Plaintiff must plead facts showing that “the need for more or different action

 ‘is so obvious, and the inadequacy [of the current procedure] so likely to result in

 the violation of constitutional rights, that the policymakers . . . can reasonably be

 said to have been deliberately indifferent to the need.’” Id. at 1477–78 (alterations

 in original) (citation omitted). Although the SAC conclusorily alleges that the

 City’s policy of inaction or delay “evidences a deliberate indifference to the

 Plaintiff’s rights to substantive and procedural due process,” ECF No. 79 ¶ 138, it

 offers no facts demonstrating an obvious inadequacy of the City’s procedures. In

 the absence of such allegations, Plaintiff not only failed to plead the existence of a




                                           29
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 30 of 47             PageID #:
                                    2403



 policy of inaction or delay, but also failed to plead that the City’s policy amounts

 to deliberate indifference.

       It is conceivable that Plaintiff may be able to plead facts that give rise to a

 Monell claim against the City based on a policy of inaction or delay. As such,

 Count Three is DISMISSED WITH LEAVE TO AMEND.

 H.    Negligence and Negligent Hiring, Training, Retention, and Supervision
       (Count Five)

       In Count Five of the SAC, Plaintiff appears to assert what he considers to be

 five separate state law claims against the City: negligence, negligent hiring,

 negligent training, negligent retention, and negligent supervision. The factual

 bases for these claims are Seguirant’s maintenance of a contracting business while

 working as a building inspector; the City’s provision of little-to-no formal training

 or supervision, which enabled Seguirant to discriminate against Plaintiff; and the

 City’s wrongful retention of Seguirant after being put on notice of his misconduct.

 ECF No. 79 ¶ 152.

       The City argues for dismissal of these negligent employment claims

 because: (1) the BBA Order collaterally estops Plaintiff from arguing that

 Seguirant should not have issued the various NOVs and NOO; (2) Plaintiff failed

 to allege that the City’s negligent hiring of Seguirant was the proximate cause of

 Plaintiff’s injuries; and (3) that it was not foreseeable that Seguirant had

 “dangerous propensities.” ECF No. 122-1 at 24–27. The Court need not reach the
                                           30
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 31 of 47              PageID #:
                                    2404



 issue of whether issue preclusion bars Plaintiff’s negligence claim as none of the

 claims satisfy the requisite requirements as currently pled.

       1.     Negligence

        “It is well-established that, in order for a plaintiff to prevail on a negligence

 claim, the plaintiff is required to prove all four of the necessary elements of

 negligence: (1) duty; (2) breach of duty; (3) causation; and (4) damages.” Cho

 v. Hawai‘i, 115 Hawai‘i 373, 379 n.11, 168 P.3d 17, 23 n.11 (2007) (citation

 omitted). Inexplicably, Plaintiff does not include any factual allegations that

 correspond to these elements, focusing only on the negligent employment claims.

 Somewhat understandably, the City’s motion also focuses on the negligent

 employment claims rather than the negligence claim itself. ECF No. 122-1 at 24–

 27. If Plaintiff wishes to assert a negligence claim against the City, Plaintiff must

 plead facts that satisfy the elements of a negligence claim.

       It is conceivable that Plaintiff could plead facts showing that the City

 breached a duty of care owed to Plaintiff and that such breach caused Plaintiff

 damages. As such, Plaintiff’s negligence claim in Count Five is DISMISSED

 WITH LEAVE TO AMEND.

       2.     Negligent Hiring

       Hawaiʻi law requires employers “to exercise reasonable care in hiring

 individuals who, because of the nature of their employment, may pose a threat of


                                           31
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 32 of 47              PageID #:
                                    2405



 injury to members of the public.” Janssen v. Am. Haw. Cruises, Inc., 69 Haw. 31,

 34, 731 P.2d 163, 166 (1987) (footnote and citations omitted); see also Kaahu v.

 Randall, Civil No. 14-00266HG-RLP, 2018 WL 472996, at *18 (D. Haw. Jan. 18,

 2018) (citing Janssen). The elements of a negligent hiring claim are:

              (1) the defendant owed a duty of care to the plaintiff;
              (2) the defendant breached that duty by hiring an employee, even
              though the defendant knew, or should have known, of the
              employee’s dangerous propensities;
              (3) the plaintiff suffered monetarily compensable physical or
              emotional injuries; and,
              (4) the breach of the duty was the proximate cause of the
              plaintiff’s physical or emotional injuries.

 See Murphy v. Lovin, 128 Hawai‘i 145, 155–58, 284 P.3d 918, 928–31 (App.

 2011), as corrected (Jan. 10, 2012) (citing the circuit court’s uncontested jury

 instruction regarding the elements of a negligent hiring claim). The employer only

 owes a “duty of care to those who are foreseeably endangered by the [dangerous]

 conduct and only in regard to the risks or hazards whose likelihood made the

 conduct unreasonably dangerous.” Murphy, 128 Hawai‘i at 158, 284 P.3d at 931

 (citation omitted); see also Ryder v. Booth, Civil No. 16-00065 HG-KSC, 2016

 WL 2745809, at *11 (D. Haw. May 11, 2016) (“The key to a claim

 of negligent hiring is foreseeability. If an employer was not on notice as to

 the hired employee’s dangerous propensities, the employer cannot be held liable as

 a matter of law.” (citation omitted)).



                                          32
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 33 of 47              PageID #:
                                    2406



       It is conceivable that Plaintiff could amend the complaint to remedy his

 failure to plead facts showing that the City was on notice of Seguirant’s

 “dangerous propensities”16 when it hired him. Plaintiff’s negligent hiring claim in

 Count Five is therefore DISMISSED WITH LEAVE TO AMEND.

       3.     Negligent Retention

       “The Hawaii courts have not established the exact elements of a negligent

 retention claim.” Ryder, 2016 WL 2745809, at *11 (citation omitted). “A

 valid negligent retention claim nonetheless contains the elements of an

 ordinary negligence cause of action, from which it is derived.” Id. (citation

 omitted).

       Plaintiff alleges that the City “wrongfully retained Defendant Seguirant as a

 building inspector with DPP, after it was put on notice of his misconduct.” ECF

 No. 79 ¶ 152.d. This allegation is confusing as Seguirant’s alleged “misconduct”

 is his allegedly tortious conduct, i.e., discriminating against Plaintiff and

 maintaining his contracting business while working as a building inspector. Id. ¶

 152. As the City persuasively argues, its retention of Seguirant could not have




 16
    Plaintiff appears to suggest that Seguirant’s maintenance of a contracting
 business constitutes “dangerous propensities” for purposes of a negligent hiring
 claim yet offers no explanation in support. The Court is skeptical that this suffices
 but need not address the question.
                                            33
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 34 of 47             PageID #:
                                    2407



 been the proximate cause of Plaintiff’s injuries if Seguirant had already caused

 those injuries when the City received notice of the same.

       It is conceivable, however, that Plaintiff could amend his complaint in order

 to allege that Seguirant caused injuries to Plaintiff after the City was put on notice

 of Seguirant’s prior alleged misconduct. The negligent retention claim in Count

 Five is therefore DISMISSED WITH LEAVE TO AMEND.

       4.     Negligent Supervision

       The Hawai‘i Supreme Court analyzes negligent supervision claims using the

 standards set forth in the Restatement of Torts (Second) § 317 (1995). See Dairy

 Rd. Partners v. Island Ins. Co., 92 Hawai‘i 398, 426–27, 992 P.2d 93, 121–22

 (2000). Section 317 states:

              A master is under a duty to exercise reasonable care so to control
              his servant while acting outside the scope of his employment as
              to prevent him from intentionally harming others or from so
              conducting himself as to create an unreasonable risk of bodily
              harm to them, if
                 (a) The servant
                     (i) is upon the premises in possession of the master or upon
                     which the servant is privileged to enter only as his servant,
                     or
                     (ii) is using a chattel of the master, and
                 (b) the master
                     (i) knows or has reason to know that he has the ability to
                     control his servant, and
                     (ii) knows or should know of the necessity and opportunity
                     for exercising such control.




                                           34
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 35 of 47            PageID #:
                                    2408



 Restatement of Torts (Second) § 317 (1995) (emphasis added). Thus, there can

 only be a negligent supervision claim arising out of an employee’s misconduct

 when the employee’s misconduct occurred outside the scope of his or her

 employment. See Pulawa v. GTE Hawaiian Tel, 112 Hawai‘i 3, 18, 143 P.3d

 1205, 1220 (2006) (“[N]egligent supervision may only be found where an

 employee is acting outside of the scope of his or her employment[.]” (citation

 omitted)).

       Plaintiff alleges that if the City had adequately supervised Seguirant, it

 would not have allowed him to maintain an active contracting business while

 working as a building inspector or discriminate against Plaintiff. ECF No. 79 ¶

 152.a–b. But it is clear from the SAC that Plaintiff believes he was injured by

 Seguirant’s efforts to enforce the City’s ordinances in relation to the Property, and

 so his negligent supervision claim against the City is based on acts Seguirant took

 within the scope of his employment. Plaintiff concedes as much in his opposition

 to the City’s Motion: “the Defendants acted within their course and scope of

 employment.”17 ECF No. 145 at 17 (emphasis added).

       It is conceivable that Plaintiff could amend his complaint to include a

 tortious act Seguirant committed outside the scope of his employment. Plaintiff’s


 17
    While Plaintiff referred to “the Defendants,” Plaintiff must have been referring
 only to Seguirant as Seguirant is the only City employee that Plaintiff sued.

                                          35
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 36 of 47             PageID #:
                                    2409



 negligent supervision claim is therefore DISMISSED WITH LEAVE TO

 AMEND.

       5.     Negligent Training

       The Hawaiʻi Supreme Court has yet to recognize a separate negligent

 training claim based on section 317, despite “ample opportunity” to do so. Vargas

 v. City & County of Honolulu, CIV. NO. 19-00116 LEK-WRP, 2020 WL 3547941,

 at *21 (D. Haw. June 30, 2020) (citing Dairy Rd. Partners, 92 Hawaiʻi at 426–27,

 992 P.2d at 121–22; Wong-Leong v. Hawaiian Indep. Refinery, Inc., 76 Hawaiʻi

 433, 444, 879 P.2d 538, 549 (1994)). The Court agrees with Judge Leslie E.

 Kobayashi’s prediction in Vargas that the Hawai‘i Supreme Court “would hold

 that negligent training is a type of negligent supervision/control” because

 “appropriate training is undoubtedly one of the ways that an employer controls its

 employees.” Id. But see Kaahu, 2018 WL 472996, at *18 (relying on California

 law in its recitation of the following elements for a standalone negligent training

 claim: “(1) the employer negligently trained the employee regarding the

 performance of his job duties, (2) which led the employee, in the course of

 executing his job duties, (3) to cause an injury or damages to the plaintiff” (citation

 omitted)). Thus, any negligent training claim would simply be a subset of

 Plaintiff’s potential negligent supervision claim, which the Court has given

 Plaintiff leave to amend. Accordingly, the negligent training claim in Count Five


                                           36
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 37 of 47               PageID #:
                                    2410



 is DISMISSED WITH PREJUDICE, though Plaintiff may allege that the City is

 liable for issues relating to training in its general negligence claim or if it includes

 a negligent supervision claim in an amended complaint.

 I.    Equitable Estoppel (Count Six)

       In Count Six of the SAC, Plaintiff alleges that “equitable estoppel applies

 and the Project should be allowed to proceed in accordance with by [sic] DPP

 Director Challacombe’s letter[.]” ECF No. 79 ¶ 157. In his motion for partial

 summary judgment, Plaintiff recharacterizes the claim as separate claims for

 building or zoning estoppel and vested rights. See generally ECF No. 130. The

 Court concludes that it lacks jurisdiction over Count Six because Plaintiff failed to

 exhaust his administrative remedies. Indeed, Plaintiff’s counsel conceded at the

 motions hearing that Plaintiff’s equitable estoppel claim seeks to “overrule” the

 BBA Order. The Court therefore need not reach the merits of the City’s motion to

 dismiss Count Six for failure to state a claim or Plaintiff’s motion for partial

 summary judgment.

       The doctrine of exhaustion of administrative remedies provides that “no one

 is entitled to judicial relief for a supposed or threatened injury until the prescribed

 administrative remedy has been exhausted.” Aleknagik Natives Ltd. v. Andrus, 648

 F.2d 496, 499 (9th Cir. 1980) (internal quotation marks omitted) (quoting Myers v.

 Bethlehem Shipbuilding Corp., 303 U.S. 41, 50–51 (1938)). Where exhaustion is


                                            37
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 38 of 47             PageID #:
                                    2411



 “statutorily mandated,” the exhaustion requirement is jurisdictional. Eluska v.

 Andrus, 587 F.2d 996, 999 (9th Cir. 1978). If exhaustion is not “statutorily

 mandated,” “its application rests within the sound discretion of the trial court.” Se.

 Alaska Conservation Council, Inc. v. Watson, 697 F.2d 1305, 1309 (9th Cir. 1983).

 In general, “[e]xhaustion of administrative remedies is not required where

 administrative remedies are inadequate or not efficacious, or where pursuit of

 administrative remedies would be a futile gesture.” Fones4All Corp. v. FCC, 550

 F.3d 811, 818 (9th Cir. 2008) (brackets and internal quotation marks omitted)

 (quoting Se. Alaska Conservation Council, 697 F.2d at 1309).

       The BBA Order affirming the March 2017 NOO was appealable but was not

 appealed. Under the BBA’s enabling ordinance, the “proceedings of the board

 shall be subject to the provisions of HRS Chapter 91.” ROH § 16-1.1 (adopting

 the “International Building Code, 2006 Edition” and amending Section 112.5 of

 that document). And HRS Chapter 91 (generally known as the Hawai‘i

 Administrative Procedure Act) gives a party “aggrieved by a final decision and

 order in a contested case” the right to seek review in Hawaii’s circuit courts,

 provided that the party institutes a proceeding for review (that is, an agency

 appeal) within thirty days of service of a certified copy of the final order. HRS §

 91-14(a)–(b).




                                          38
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 39 of 47               PageID #:
                                    2412



       Plaintiff argues in his supplemental memorandum that exhaustion is not

 required because HRS § 91-14(a) states that “nothing in this section shall be

 deemed to prevent resort to other means of review, redress, relief, or trial de novo,

 including the right of trial by jury, provided by law.” ECF No. 164 at 2 (some

 emphases omitted) (quoting HRS § 91-14(a)). Yet, Plaintiff does not cite any

 authorities that support his interpretation of the statute, nor does he address ROH

 18-5.4(f)(2), which limits relief from a BBA decision to an appeal under HRS

 Chapter 91:

               Upon service of the notice by the building official as prescribed
               herein, any work in progress shall be suspended and be stayed
               until a favorable written decision of the building board of appeals
               is served upon the permittee. If an unfavorably written decision
               is served upon the permittee, any work under the permit shall be
               stayed until the judge of the court in which an appeal has been
               filed pursuant to HRS Chapter 91 rules otherwise.

 ROH § 18-5.4(f)(2) (emphasis added). See, e.g., N Grp. LLC v. Hawaiʻi Cnty.

 Liquor Comm’n, 681 F. Supp. 2d 1209, 1221 (D. Haw. 2009) (observing that

 although “HRS § 91-14(a) does state that ‘nothing in this section shall be deemed

 to prevent resort to other means of review, redress, relief, or trial de novo,

 including the right of trial by jury, provided by law,’” that statement merely does

 not “foreclose other forms of judicial review to which a person is otherwise

 entitled” and further observing that the applicable statutes did not “provide[]” any




                                           39
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 40 of 47              PageID #:
                                    2413



 additional avenues to review the Liquor Commission’s decision other than that

 provided in HRS Chapters 281 and 91 (emphasis added)).

       The Court concludes that exhaustion is statutorily mandated where an

 aggrieved party wishes to challenge a final decision of the BBA. First, it is beyond

 dispute that the BBA’s proceedings are subject to the Hawai‘i Administrative

 Procedure Act. See ROH § 16-1.1 (amending Section 112.5 of the International

 Building Code, 2006 Edition). Second, a contractor or owner may only resume

 work halted by a building official following a favorable ruling by the BBA or a

 court following an agency appeal, as stated in ROH § 18-5.4(f)(2).

       Thus, Plaintiff’s only avenue to challenge DPP’s adverse decision was to

 present an appeal to the BBA, followed by an agency appeal to the state circuit

 court. ROH § 16-1.1 (amending Section 112.5 of the International Building Code,

 2006 Edition); id. § 18-5.3(f)(2); HRS § 91-14(a)–(b). Plaintiff’s failure to exhaust

 administrative remedies here is therefore jurisdictional. Accord Leone v. County of

 Maui, 128 Hawai‘i 183, 192, 284 P.3d 956, 965 (App. 2012) (holding that

 exhaustion is statutorily mandated under the Coastal Zone Management Act

 because aggrieved landowners could either commence an agency appeal under

 HRS § 91-14 or a civil action under HRS § 205A-6(c)); N Grp. LLC, 681 F. Supp.

 2d at 1226 (holding that exhaustion is statutorily required in the context of

 decisions issued by the county liquor commission where the commission’s


                                          40
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 41 of 47            PageID #:
                                    2414



 enabling statute provided that the commission’s decisions shall be final and shall

 not be reviewable by or appealable to any court or tribunal, except as otherwise

 provided in HRS Chapter 281 or HRS Chapter 91, and that such prescribed judicial

 review is part of the “administrative remedy”).

       The central premise of Count Six (Plaintiff’s equitable estoppel claim) is that

 Plaintiff is entitled to proceed with construction of the Project in accordance with

 the Challacombe Letter. The BBA considered and rejected this argument and

 Plaintiff did not appeal the BBA Order. The Court therefore lacks jurisdiction over

 this claim.18 Count Six is therefore DISMISSED WITHOUT PREJUDICE under

 Rule 12(b)(1).19 Plaintiff’s motion for partial summary judgment is DENIED AS

 MOOT.



 18
   “If the court determines at any time that it lacks subject-matter jurisdiction, the
 court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).
 19
    The Court concludes that it has jurisdiction over the remainder of the claims in
 the SAC. The Court agrees with Plaintiff that the exhaustion requirement does not
 apply to his §§ 1981 and 1983 claims. See Patsy v. Bd. of Regents, 457 U.S. 496,
 500 (1982) (“[W]e have on numerous occasions rejected the argument that a §
 1983 action should be dismissed where the plaintiff has not exhausted state
 administrative remedies.” (collecting cases)); Woods v. Storms, 793 F. App’x 542,
 543 (9th Cir. 2020) (“[Section] 1981 does not require that a plaintiff exhaust
 administrative remedies before filing a federal lawsuit.” (citation omitted)) (mem.).
 Plaintiff’s various negligence and HRS § 480-2 claims against the City, Talboys,
 or Schmit do not involve “supposed or threatened injur[ies]” that were properly
 before the BBA. Aleknagik Natives, 648 F.2d at 499. The Court therefore has
 jurisdiction over Counts Five, Eight, and Nine.

                                           41
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 42 of 47               PageID #:
                                    2415



 J.      Declaratory and Injunctive Relief (Count Seven)

         Count Seven is styled as a claim for declaratory and injunctive relief. But

 neither declaratory relief nor injunctive relief are stand-alone claims as they are

 duplicative of Plaintiff’s other claims; both are remedies that may be available if

 Plaintiff prevails on one or more of his claims. See Long v. JP Morgan Chase

 Bank, Nat’l Ass’n, 848 F. Supp. 2d 1166, 1180 (D. Haw. 2012) (“It is well-settled

 that a claim for ‘injunctive relief’ standing alone is not a cause of action.”

 (collecting cases)).

         Accordingly, the Court DISMISSES Count Seven WITH PREJUDICE.

 K.      Issue Preclusion

         The City Defendants argue that issue preclusion20 prevents the Court from

 reconsidering the BBA’s rejection of Plaintiff’s argument that he is entitled to

 proceed with the Project because it complies with applicable laws and regulations.

 ECF No. 121-1 at 20; ECF No. 122-1 at 17–18. In its Reply, the City points to

 issue preclusion as its central argument, ECF No. 149 at 5, but other than

 Plaintiff’s declaratory and injunctive relief claim, the City Defendants did not

 identify in their Motions which claims are barred by issue preclusion. ECF No.

 121-1 at 20; ECF No. 122-1 at 17–18.




 20
      Issue preclusion is also referred to as collateral estoppel.
                                              42
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 43 of 47            PageID #:
                                    2416



       The Court must look to Hawai‘i law to determine whether the Court must

 give preclusive effect to the BBA Order. See Bridge Aina Le‘a, LLC v. Hawaii

 Land Use Comm’n, 950 F.3d 610, 637 (9th Cir. 2020), petition for cert. filed (U.S.

 July 22, 2020) (No. 20-54). Under Hawai‘i law, the “judgment of a court of

 competent jurisdiction is a bar to a new action in another court between the same

 parties or their privies concerning the same subject matter.” Id. (internal quotation

 marks and citation omitted). For a prior judgment to have preclusive effect, the

 following requirements must be satisfied:

              (1) the issue decided in the prior adjudication is identical to the
              one presented in the action in question; (2) there is a final
              judgment on the merits; (3) the issue decided in the prior
              adjudication was essential to the final judgment; and (4) the party
              against whom [issue preclusion] is asserted was a party or in
              privity with a party to the prior adjudication.

 Id. (alteration in original) (additional formatting and citations omitted). The

 doctrine of issue preclusion “also appl[ies] to matters litigated before an

 administrative agency.” Santos v. State, Dep’t of Transp., Kauai Div., 64 Haw.

 648, 653, 646 P.2d 962, 966 (1982) (collecting cases).

       The analysis as to whether the issue before the BBA is identical to the issue

 presented in this action closely tracks the Court’s analysis as to whether Plaintiff

 failed to exhaust administrative remedies. While Schmit introduced the

 Challacombe Letter into evidence at the administrative hearing, the BBA

 nonetheless upheld the March 2017 NOO because Plaintiff’s contractors
                                           43
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 44 of 47                PageID #:
                                    2417



 “demolished and removed the existing structure and did not construct the new

 building in the shoreline setback area according to the approved plans[.]” ECF No.

 122-3 at 5. The BBA thus considered and rejected Plaintiff’s arguments that the

 March 2017 NOO and April 2017 NOV were issued in error because they

 contradict the Challacombe Letter. See ECF No. 79 ¶ 159.

       It is apparent from the face of the BBA Order that it is a final (albeit,

 appealable) judgment denying Schmit’s appeal on the merits as the BBA made

 findings of fact, conclusions of law, and a decision and order following an

 evidentiary hearing, see generally ECF No. 122-3, and the issue of whether

 Plaintiff could proceed with construction of the Project in the manner that led to

 the March 2017 NOO was essential to the BBA proceeding. Indeed, Schmit

 argued in his BBA Position Statement (drafted by Plaintiff’s former counsel) that

 the March 2017 NOO contradicted the Challacombe Letter, ECF No. 79-14 at 5,

 which argument the BBA rejected.

       Finally, there is no dispute that Plaintiff was in privity with a party in the

 BBA Proceeding, i.e., Schmit. See ECF No. 79 ¶ 26 (“Plaintiff hired architect

 Defendant Schmit . . . to design plans and obtain a building permit for a house

 remodel[.]”).

       The Court therefore concludes that it must give preclusive effect to the

 BBA’s Order, which determined that the Project violated municipal law,


                                           44
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 45 of 47            PageID #:
                                    2418



 notwithstanding the contents of the Challacombe Letter. To the extent that any of

 Plaintiff’s claims require the Court to reach a different opinion on this issue, those

 claims fail to state a claim upon which relief can be granted.

       In Count Six (Plaintiff’s equitable estoppel claim), Plaintiff effectively asks

 the Court to reverse the BBA Order determining that the Project was constructed in

 violation of municipal law and hold that Plaintiff may proceed with construction in

 accordance with the Challacombe Letter. If Plaintiff were to prevail on this claim,

 the trier of fact would not only have to consider an issue that was before the BBA

 but would also have to reach the opposite conclusion on that issue. And the Court

 must give preclusive effect to the BBA’s conclusions relating to the legality of the

 Project. In any event, the Court lacks jurisdiction over Count Six and need not

 make a determination as to whether Count Six should be dismissed on issue

 preclusion grounds.

       As explained above, the Court dismissed Plaintiff’s Section 1983 claims

 based on Plaintiff’s failure to plead the essential elements of those claims. The

 Court dismissed the claims against Seguirant without reaching his qualified

 immunity defense. If Plaintiff asserts Section 1983 claims against the City

 Defendants in a Third Amended Complaint (not including those claims that were

 dismissed with prejudice), the Court’s conclusion that the BBA’s has preclusive

 effect may bear on the viability of such claims. In other words, Plaintiff’s Section


                                           45
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 46 of 47             PageID #:
                                    2419



 1983 claims will not be viable if the trier of fact must revisit the issue of whether

 the Project was in fact constructed contrary to law for Plaintiff to prevail on these

 claims. But the Court will not engage in that analysis here as Plaintiff has failed to

 state a Section 1983 claim in the SAC.

                                IV.    CONCLUSION

       For the reasons set forth above, Seguirant’s Motion [ECF No. 121] is

 GRANTED IN PART AND DENIED IN PART as follows: (1) all official

 capacity claims and the substantive due process claim are DISMISSED WITH

 PREJUDICE; and (2) the Section 1981, procedural due process, and equal

 protection claims in Count One against Seguirant in his individual capacity are

 DISMISSED WITH LEAVE TO AMEND.

       The City’s Motion [ECF No. 122] is GRANTED IN PART AND DENIED

 IN PART as follows: (1) the negligent training claim in Count Five and Count

 Seven are DISMISSED WITH PREJUDICE; (2) Count Six is DISMISSED

 WITHOUT PREJUDICE; and (3) Counts Two, Three, and Four, and the balance

 of Count Five are DISMISSED WITH LEAVE TO AMEND.

       Given the dismissal of Count Six, Plaintiff’s Motion for Partial Summary

 Judgment [ECF No. 130] is DENIED as MOOT.

       Plaintiff may file an amended complaint by February 5, 2021 curing the

 defects identified in this Order. Plaintiff may not add parties or claims without


                                           46
Case 1:18-cv-00162-JAO-RT Document 179 Filed 01/06/21 Page 47 of 47         PageID #:
                                    2420



 obtaining leave of court. Failure to comply with this Order may result in the

 dismissal of this action.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, January 6, 2021.




                             Jill A. Otake
                             United States District Judge




 Civil No. 18-00162 JAO-RT, Yoshikawa v. City and County of Honolulu, ORDER
 GRANTING IN PART AND DENYING IN PART DEFENDANT TROY K.
 SEGUIRANT’S MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
 COMPLAINT; GRANTING IN PART AND DENYING IN PART DEFENDANT
 CITY AND COUNTY OF HONOLULU’S MOTION TO DISMISS
 PLAINTIFF’S SECOND AMENDED COMPLAINT; AND DENYING
 PLAINTIFF HITOSHI YOSHIKAWA’S MOTION FOR PARTIAL SUMMARY
 JUDGMENT
                                           47
